DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed September 7, 2022.  Claims 1, 3, 5-12, 14, 16 and 17 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-12, 14, 16 and 17 have been considered but are moot in view of grounds of rejection as set forth below.
In regards to Applicant’s arguments that Dyer does not teach that the dummy photodiode is identical to the photodiode except the dummy photodiode is covered by a light shielding cover (Applicant’s arguments, page 7), Examiner partially agrees. In paragraph 18 all the photodiodes covered and not covered are equal in size and in paragraph 19 all of the photodiodes covered and not covered have the same pn/pin structure with the same doping in the p and n layers. These are two features where the photodiodes covered and uncovered are identical. Since, the specification only goes into these two elements and does not describe the consequences of identical photodiodes then the Examiner will provide a more clear reference using Omi et al. (US 20100253616). The Omi reference is more clear in the photodiode and the dummy photodiode being identical. Other references cited and not used in the rejection will be listed below. Also, the Applicant uses the language “exactly” and described the reason for being identical is to provide and identical dark signal in the arguments (Applicant’s arguments, page 6), but none of this language is being claimed. 
In regards to the Applicant’s arguments that Chua does not employ a charge balancing ADC to achieve synergistic effect with the identical PD and dummy PD, Examiner disagrees. First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., synergistic effect with the identical PD and dummy PD) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Also, this language is not described in the specification. Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lastly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Chua not disclosing a reason for employing a charge balancing ADC to achieve a synergistic effect with the identical and dummy PD. To one of ordinary skill in the art it is well known that a charge balancing ADCs are used to transmits signals in noisy environments. Since, both Chua and Hadwen both deal with compensating for noise in the environment/dark signal/stray light/temperature (Hadwen, paragraph 88-95, 100, Chua, paragraph 34) using photodiode, dummy photodiode and ADC circuitry, then these two references are combinable and one of ordinary skill in the art would have used a charge balancing ADC similar to Chua as the ADC in Hadwen in order to transmit the output signal more efficiently in a noisy environment for more accurate output signals of ambient light. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swoboda (US 9148094) teaches a photodiode and a dummy photodiode, where the photodiode and the dummy photodiode have matching characteristics (fig. 3, col. 5, lines 49-60).
Chen et al. (US 20080237453) teaches a photodiode (22) and a dummy photodiode (28) identical to each other except the dummy photodiode (28) has a light shielding cover (29) (paragraph 12).
Schweickert et al. (US 20170068118) teaches a photodiode (502) and a dummy photodiode (508) are identical to each other except the dummy photodiode (508) has a light shielding cover (paragraphs 74 and 75). 

Claim Objections
5.	Claims 5-11 are objected to because of the following informalities:  Claims 5 to 11 all contain the limitation “the analog to digital converter”, this limitation should be “the charge balancing analog to digital converter” for clarity and consistency in claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 5, 7, 10, 12, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen et al. (US 20100060562) in view of Omi et al. (US 20100253616) and Chua et al. (US 20140263972).
Re claim 1: Hadwen teaches an optical sensor arrangement (fig. 18b, 20, 23, 24, 30 and 31 ), comprising a photodiode (7), a dummy photodiode (20), an analog-to-digital converter (51/81), a first switch (47) which couples the photodiode (7) to an input of the analog-to-digital converter (51/81) and a second switch (50) which couples the dummy photodiode (20) to the input of the analog-to-digital converter (51 /81) (see fig. 18b), and a logic circuit (83), wherein the analog to-digital converter (51/81) is designed to generate a digital output signal with a first value representing a value of a dummy current of the dummy photodiode (20) in a reference phase (paragraphs 277-279) and to generate the digital output signal with a second value representing a value of a photodiode current of the photodiode (7) in a measurement phase (paragraphs 281-283), wherein the logic circuit is configured to calculate an optical signal by subtracting the first value of the digital output signal from the second value of the digital output signal (paragraphs 279-284), but does not specifically teach the analog to digital converter is a charge balancing analog to digital converter and wherein the dummy photodiode is identical to the photodiode except for the dummy photodiode being covered by a light shielding cover. Omi teaches wherein a dummy photodiode (2) is identical to a photodiode (1) except for the dummy photodiode (2) being covered by a light shielding cover (102) (fig. 3 and 16, paragraphs 321-334). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the dummy photodiode be identical to the photodiode, but with a light shielding cover, similar to Omi with the photodiode and the dummy photodiode of Hadwen in order to ensure the dummy photodiode has the same characteristics so that the leakage current generation is within a desired range of the photodiode providing for more accurate noise correction. Hadwen as modified by Omi does not specifically teach the analog to digital converter is a charge balancing analog to digital converter. Chua teaches wherein an analog-to-digital converter (32) is realized as a charge balancing analog-to-digital converter (paragraph 32). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a charge balance analog-to-digital converter similar to Chua as the analog-to-digital converter of Hadwen as modified by Omi in order to more efficiently transmit the output signal in a noisy environment providing for higher quality ambient light detection. 
Re claim 5: Hadwen as modified by Chua and Omi teaches the optical sensor arrangement, wherein the analog-to-digital converter (Hadwen, 51/81, Chua, 32, paragraph 32) comprises an amplifier (Hadwen, 51, Chua, 322 of 32, paragraph 32) with an input and an output and wherein the first and the second switch (Hadwen, 47, 50, Chua, see fig. 5) are coupled to the input of the amplifier (Hadwen, 51, Chua, 322 of 32, paragraph 32) via the input of the analog-to-digital converter (Hadwen, 51/81, Chua, 32, paragraph 32) (Hadwen, see fig. 18b, Chua, see fig. 5).
	Re claim 7: Hadwen as modified by Chua and Omi teaches wherein the analog-to-digital converter (Hadwen, 51/81, Chua, 32, paragraph 32) comprises an integrating capacitor (Hadwen, 52, Chua, 321) which is arranged between the output of the amplifier (Hadwen, 51, Chua, 322) and the input of the amplifier (Hadwen, 51, Chua, 322) (Hadwen, fig. 18b, Chua, fig. 5).
	Re claim 10: Hadwen as modified by Chua and Omi teaches the optical sensor arrangement, wherein the analog-to-digital converter (Hadwen, 51/81, Chua, 32, paragraph 32) comprises a comparator (Chua, 243/343, paragraph 31-33) having an input that is connected to the output of the amplifier (Chua, fig. 5, 322).
	Re claim 12: Hadwen as modified by Omi teaches the photodiode (Hadwen, 7), the dummy photodiode (Hadwen, 20), the analog-to-digital converter (Hadwen, 51/81), the first switch (Hadwen, 47) which couples the photodiode (Hadwen, 7) to an input of the analog-to-digital converter (Hadwen, 51 /81) and the second switch (Hadwen, 50) which couples the dummy photodiode (Hadwen, 20) to the input of the analog-to digital converter (Hadwen, 51 /81) (Hadwen, see fig. 18b), but does not specifically teach wherein the optical sensor arrangement comprises at least a further photodiode, at least a further analog-to-digital converter, at least a further first switch which couples the at least a further photodiode to an input of the at least a further analog-to-digital converter and at least a further second switch which couples the dummy photodiode to the input of the at least a further analog-to-digital converter. Chua teaches an optical sensor arrangement (fig. 5) comprises at least a further photodiode (312, 311), at least a further analog-to digital converter (32, 33), at least a further first switch (X) which couples the at least a further photodiode (312, 311) to an input of the at least a further analog-to-digital converter (32, 33) and at least a further second switch (Y) which couples a dummy photodiode (351, 352) to the input of the at least a further analog-to-digital converter (32, 33) (see fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include extra elements similar to Chua with the circuit of Hadwen as modified by Omi in order to increase redundancy providing for reduced noise in the circuit and higher quality light detection.
Re claim 14: Hadwen teaches a method for optical sensing (fig. 18b, 20, 23, 24, 30 and 31), comprising generating a dummy current by a dummy photodiode (20), providing the dummy current to an analog-to-digital converter (51/81) in a reference phase (paragraph 277-279), and determining a first value of a digital output signal as a function of the dummy current by the analog-to-digital converter (51/81) (paragraphs 277-279), and generating a photodiode current by a photodiode (7), providing the photodiode current to the analog-to-digital converter (51/81) in a measurement phase (paragraphs 281-283), and determining a second value of the digital output signal as a function of the photodiode current by the analog-to-digital converter (51/81) (paragraphs 281-283), and generating an optical signal by subtracting the first value of the digital output signal from the second value of the digital output signal (paragraphs 279-284), but does not specifically teach the analog to digital converter is a charge balancing analog to digital converter and wherein the dummy photodiode is identical to the photodiode except for the dummy photodiode being covered by a light shielding cover. Omi teaches wherein a dummy photodiode (2) is identical to a photodiode (1) except for the dummy photodiode (2) being covered by a light shielding cover (102) (fig. 3 and 16, paragraphs 321-334). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the dummy photodiode be identical to the photodiode, but with a light shielding cover, similar to Omi with the photodiode and the dummy photodiode of Hadwen in order to ensure the dummy photodiode has the same characteristics so that the leakage current generation is within a desired range of the photodiode providing for more accurate noise correction. Hadwen as modified by Omi does not specifically teach the analog to digital converter is a charge balancing analog to digital converter. Chua teaches wherein an analog-to-digital converter (32) is realized as a charge balancing analog-to-digital converter (paragraph 32). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a charge balance analog-to-digital converter similar to Chua as the analog-to-digital converter of Hadwen as modified by Omi in order to more efficiently transmit the output signal in a noisy environment providing for higher quality ambient light detection. 
	Re claim 16: Hadwen as modified by Omi teaches generating a dummy current by a dummy photodiode (Hadwen, 20), providing the dummy current to an analog-to­digital converter (Hadwen, 51 /81) in a reference phase (Hadwen, paragraph 277-279), and determining a first value of a digital output signal as a function of the dummy current by the analog-to-digital converter (Hadwen, 51 /81) (Hadwen, paragraphs 277-279), and generating a photodiode current by a photodiode (Hadwen, 7), providing the photodiode current to the analog-to-digital converter (Hadwen, 51 /81) in a measurement phase (Hadwen, paragraphs 281-283), and determining a second value of the digital output signal as a function of the photodiode current by the analog-to-digital converter (Hadwen, 51/81) (Hadwen, paragraphs 281-283), but does not specifically teach a further analog to digital converter and a further photodiode. Chua teaches an optical sensor arrangement (fig. 5) comprises at least a further photodiode (312, 311), at least a further analog-to-digital converter (32, 33), at least a further first switch (X) which couples the at least a further photodiode (312, 311) to an input of the at least a further analog-to-digital converter (32, 33) and at least a further second switch (Y) which couples a dummy photodiode (351, 352) to the input of the at least a further analog-to­digital converter (32, 33) (see fig. 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include extra elements similar to Chua with the circuit and method of Hadwen as modified by Omi in order to increase redundancy providing for reduced noise in the circuit and higher quality light detection.
	Re claim 17: Hadwen as modified by Omi teaches generating a dummy current by a dummy photodiode (Hadwen, 20), providing the dummy current to an analog-to­digital converter (Hadwen, 51 /81) in a reference phase (Hadwen, paragraph 277-279), and determining a first value of a digital output signal as a function of the dummy current by the analog-to-digital converter (Hadwen, 51 /81) (Hadwen, paragraphs 277-279), and generating a photodiode current by a photodiode (Hadwen, 7), providing the photodiode current to the analog-to-digital converter (Hadwen, 51 /81) in a measurement phase (Hadwen, paragraphs 281-283), and determining a second value of the digital output signal as a function of the photodiode current by the analog-to-digital converter (Hadwen, 51 /81) (Hadwen, paragraphs 281-283), but does not specifically teach wherein in the measurement phase, the dummy current is provided to at least a further analog-to-digital converter, and in the reference phase, at least a further photodiode current of at least a further photodiode is applied to the at least a further analog-to­digital converter. Chua teaches in a measurement phase, a dummy current (352, 351) is provided to at least a further analog-to-digital converter (32, 33), and in a reference phase, at least a further photodiode (311, 312) current of at least a further photodiode is applied to the at least a further analog-to-digital converter (32, 33) (see fig. 5, paragraphs 32-34). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include extra elements similar to Chua with the circuit and method of Hadwen as modified by Omi in order to increase redundancy providing for reduced noise in the circuit and higher quality light detection.

8.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen et al. (US 20100060562) as modified by Omi et al. (US 20100253616) and Chua et al. (US 20140263972) as applied to claim 1 above, and further in view of Saravanan et al. (GB 2426814).
Re claim 3: Hadwen as modified by Omi and Chua teaches the optical sensor arrangement (Hadwen, fig. 18b, 20, 23, 24, 30 and 31), comprising the photodiode (Hadwen, 7), the dummy photodiode (Hadwen, 20), the analog-to digital converter (Hadwen, 51 /81 ), the first switch (Hadwen, 47) which couples the photodiode (Hadwen, 7) to an input of the analog-to-digital converter (Hadwen, 51/81) and the second switch (Hadwen, 50) which couples the dummy photodiode (Hadwen, 20) to the input of the analog-to-digital converter (Hadwen, 51 /81) (Hadwen, see fig. 18b, Chua, 32, fig. 5, paragraph 32), but does not specifically teach wherein the optical sensor arrangement comprises a third switch which couples the photodiode to a reference potential terminal and a fourth switch which couples the dummy photodiode to the reference potential terminal. Saravanan teaches wherein an optical sensor arrangement comprises a third switch (228) which couples a photodiode (202) to a reference potential terminal (see fig. 2) and a fourth switch (230) which couples the dummy photodiode (204) to the reference potential terminal (see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include third and fourth switches connected to the reference potential terminal similar to Saravanan with the photodiode and dummy photodiode of Hadwen as modified by Omi and Chua in order to reduce noise in the circuitry providing for higher quality light detection.

9.	Claim(s) 6, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadwen et al. (US 20100060562) as modified by Omi et al. (US 20100253616) and Chua et al. (US 20140263972) as applied to claims 5 and 7 above, and further in view of Xu et al. (US 20150102209).
Re claim 6: Hadwen as modified by Omi and Chua teaches the optical sensor arrangement, wherein the analog-to-digital converter (Hadwen, 51 /81, Chua, 32) comprises an amplifier (Hadwen, 51, Chua, 332) with an input and an output and wherein the first and the second switch (Hadwen, 47, 50) are coupled to the input of the amplifier (Hadwen, 51, Chua, 332) via the input of the analog-to-digital converter (Hadwen, 51 /81, Chua, 32) (Hadwen, see fig. 18b, Chua, fig. 5), but does not specifically teach wherein the analog-to-digital converter comprises an input switch that couples the input of the amplifier to a reference potential terminal. Xu teaches an analog-to-digital converter (12) comprises an input switch (33) that couples an input of an amplifier (16) to a reference potential terminal (Vrefin) (fig. 1 b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an input switch similar to Xu with the amplifier of the analog to digital converter of Hadwen as modified by Omi and Chua in order to discharge the circuit providing for a reduction in noise and higher quality light detection.
Re claim 8: Hadwen as modified by Omi and Chua teaches the optical sensor arrangement, wherein the analog-to-digital converter (Hadwen, 51 /81, Chua, 32) comprises a switch (Hadwen, 53) that couples an electrode of the integrating capacitor (Hadwen, 52, Chua, 321) (Hadwen, fig. 18b, Chua, fig. 5), but does not specifically teach coupled to a voltage terminal. Xu teaches an initialization switch (34) that couples an electrode of an integrating capacitor (20) to a voltage terminal (Vref1) (see fig. 1b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an initializing switch similar to Xu with the amplifier and capacitor of the analog to digital converter of Hadwen as modified by Omi and Chua in order to discharge the circuit providing for a reduction in noise and higher quality light detection.
Re claim 9: Hadwen as modified by Omi and Chua teaches the optical sensor arrangement, wherein the analog-to-digital converter (Hadwen, 51 /81, Chua, 32) comprises a switch (Hadwen, 53) that couples an electrode of the integrating capacitor (Hadwen, 52, Chua, 321) (Hadwen, fig. 18b, Chua, fig. 5), but does not specifically teach wherein the analog-to-digital converter comprises an open loop switch that couples an electrode of the integrating capacitor to the output of the amplifier. Xu teaches an analog-to-digital converter (12) comprises an open loop switch (79) that couples an electrode of an integrating capacitor (20) to an output of an amplifier (15) (fig. 4b). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include an open loop switch similar to Xu with the amplifier and capacitor of the analog to digital converter of Hadwen as modified by Omi and Chua in order to increase the gain of the circuit providing for a reduction in noise and higher quality output of the light detection.
Re claim 11 : Hadwen as modified by Omi and Chua teaches wherein the analog-to-digital converter (Hadwen, 51/81, Chua, 32) comprises an amplifier (Hadwen, 51, Chua, 322) with an input and an output (Hadwen, fig. 18b, Chua, fig. 5), but does not specifically teach wherein the analog-to-digital converter comprises a reference capacitor circuit which is coupled to the input of the amplifier and which is designed for providing a charge packet to the input of the amplifier. Xu teaches wherein an analog to-digital converter (12) comprises a reference capacitor circuit (29) which is coupled to an input of an amplifier (15) and which is designed for providing a charge packet to the input of the amplifier (15) (see fig. 1b, paragraph 40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a reference capacitor circuit similar to Xu with the amplifier of the analog to digital converter of Hadwen as modified by Omi and Chua in order to increase the gain of the circuit providing for a reduction in noise and higher quality output of the light detection.

Conclusion 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878